Exhibit 99.3 Lingling Wang January 23, 2013 Board of Directors Mega World Food Holding Company Gentlemen: I hereby resign my positions as Principal Executive Officer, and Directorand all other positions to which I have been assigned, regardless of whether I served in such capacity, of the Company, effective at 11:59 A.M., January 23, 2013.The resignation is not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Sincerely, /s/Ling Ling Wang Lingling Wang
